MEMORANDUM **
Jasvir Singh, a native and citizen of India, petitions for review from the Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s (“IJ”) denial of his application for political asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). *665We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny petition for review.
We review for substantial evidence the decision of the BIA and will reverse only if the record compels a contrary conclusion. Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999).
The BIA identified specific and cogent reasons for finding Singh’s testimony not credible. The BIA cited the inconsistency between Singh’s affidavit and testimony regarding whether an alleged arrest of his mother precipitated his flight from India. This identified inconsistency goes to the “heart of [the] asylum claim” because it goes to the basis for Singh’s alleged fear of persecution. Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
Because the asylum claim fails, Singh’s claim for withholding of removal, which requires a higher standard of proof, fails as well. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Singh’s petition for protection under CAT also fails because Singh relied upon the same statements which the IJ determined not to be credible. See Id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.